Petitioner has not established that the arbitration award was in manifest disregard of the law, since there has been no showing that the arbitrators ignored or refused to apply a governing legal principle (see Wien & Malkin LLP v Helmsley-Spear, Inc., 6 NY3d 471, 479-481 [2006], cert dismissed — US — , 127 S Ct 34 [2006]). The arbitrators were presented with multiple claims and issues, and nothing in their lump sum award suggests that they deliberately disregarded Labor Law issues regarding unpaid wages. Moreover, even if we were to assume that the Labor Law constituted the predominant governing law herein, we would conclude that petitioner failed to establish that the arbitrators deliberately chose to ignore such law or refused to apply it, as opposed to merely misunderstanding or misapplying the law. Concur—Mazzarelli, J.P., Saxe, Friedman and Nardelli, JJ.